Citation Nr: 1034005	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-38 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970

These matters come to the Board of Veterans' Appeals ("Board") 
on appeal from a May 2008 rating decision issued by the 
Department of Veterans Affairs ("VA") Regional Office ("RO") 
in St. Louis, Missouri, which denied the Veteran's claims of 
entitlement to service connection for bilateral hearing loss and 
tinnitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Veteran contends that he has a current bilateral hearing loss 
as a result of acoustic trauma during service in the Republic of 
Vietnam.  Specifically, he claims that he was exposed to noise 
from incoming mortar rounds, and noise from aircraft while 
serving on guard duty near a flight line.  See Informal Hearing 
Presentation, August 2010.  After a thorough review of the 
Veteran's claims folder, the Board has determined that additional 
development is necessary prior to adjudication of this claim. 

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"- the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004). 

In addition, service connection for certain organic diseases of 
the nervous system, such as sensorineural hearing loss, may be 
established on a presumptive basis by showing that the disease 
manifested itself to a degree of 10 percent or more within one 
(1) year from the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2009).

Moreover, the law provides that, in the case of any veteran who 
engaged in combat with the enemy, the Secretary of VA shall 
accept as sufficient proof of service connection of any disease 
or injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service incurrence 
or aggravation of such injury or disease, if consistent with the 
circumstances, condition, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service and, to that end, shall 
resolve every reasonable doubt in favor of the veteran.   Service 
connection for such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 2002).

In this case, the Board notes that the Veteran's service 
personnel records show that his in-service occupational 
responsibilities consisted only of administrative duties, 
including work as a personnel management specialist and clerk 
typist.  There is no evidence that he participated in combat or  
was awarded any citations indicative of combat involvement during 
service.  In this respect, the Board observes that, although his 
DD 214 reveals that he is a recipient of a Bronze Star, the 
Department of Defense provides that the Bronze Star may be 
awarded for bravery, acts of merit, or meritorious service.  For 
United States Army or Air Force service personnel, it is the 
Valor device (or "V device") which identifies the award as 
resulting from an act of combat heroism.  In this case, however, 
because there is no indication that the Veteran was awarded a 
Bronze Star with a Valor device, or any other evidence that he 
did in fact serve in combat, the provisions of 38 U.S.C.A. § 
1154(b) are not applicable to the instant appeal.


The Board further notes that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders noted at 
the time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  In 
order to rebut the presumption of soundness at service entry, 
there must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  

However, where a pre-existing disease or injury is noted on the 
entrance examination, section 1153 of the statute provides that 
"[a] preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, unless 
there is a specific finding that the increase in disability is 
due to the natural progress of the disease."  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2009).  For veterans who 
served during a period of war or after December 31, 1946, clear 
and unmistakable evidence is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  38 U.S.C.A. §§ 1111, 1137 
(West 2002); see also 38 C.F.R. § 3.304(b); Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 
2003) (holding that to rebut the presumption of sound condition 
under 38 U.S.C.A. 
§ 1111, VA must show by clear and unmistakable evidence both that 
the disease or injury existed prior to service and that the 
disease or injury was not aggravated by service).  Only those 
conditions recorded in examination reports can be considered as 
"noted," 38 C.F.R. § 3.304(b) (2009), and a history of pre-
service existence of conditions recorded at the time of 
examination does not constitute a notation of such conditions. 
Id. § 3.304(b)(1).

Clear and unmistakable evidence includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  38 
C.F.R. § 3.306(b) (2009).  Temporary or intermittent flare-ups of 
symptoms of a pre-existing condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).


In the current case, a review of the Veteran's service treatment 
records reveals that, during his March 1969 pre-induction 
examination, he was found to have a high frequency hearing loss 
bilaterally.  However, subsequent records show no evidence of a 
worsening or aggravation of that condition.  During his November 
1970 service separation examination, the Veteran was found to 
have normal hearing bilaterally, without complaints or evidence 
of tinnitus.  In addition, there is no evidence that he 
experienced a compensable degree of sensorineural hearing loss 
within one year of separation from service.

VA's duty to assist includes affording the claimant an 
examination or obtaining a medical opinion when there is 
competent evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  In the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the United States Court of 
Appeals for Veterans Claims (the "Court") held that an 
examination is required if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim, but: 1) contains competent evidence of diagnosed 
disability or symptoms of disability; 2) establishes that the 
veteran suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
which may be established by competent lay evidence; and 3) 
indicates that the claimed disability may be associated with the 
in-service event, injury, or disease.  See also 38 C.F.R. § 
3.159(c)(4) (2009).  The third prong of § 3.159(c)(4), which 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with service, is 
a low threshold.

In Charles v. Principi, 16 Vet. App. 370 (2002), a case in which 
the claimant had been diagnosed with tinnitus, and had proffered 
competent lay evidence that he had experienced continuous 
symptoms of the disorder [i.e., ringing in the ears] since 
service, the United States Court of Appeals for Veterans Claims 
(the "Court")  held that, under 38 U.S.C.A § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking into 
consideration all information and lay or medical evidence, 
[including statements of the claimant]," demonstrated "an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service," but there was "insufficient competent medical 
evidence on file for the Secretary to make a decision on the 
claim."  

In support of his claim, the Veteran has submitted a private 
audiogram showing that he was diagnosed with a bilateral high 
frequency hearing loss in May 1972, just 18 months after 
separation from service, as well as a subsequent private 
audiogram evidencing a continuing hearing loss disorder.  

In this case, although there is no evidence in the Veteran's 
service personnel or service treatment records that he was 
exposed to acoustic trauma in service, he has reported that he 
currently experiences bilateral hearing loss difficulties and 
ringing in his ears, and that these symptoms have continued 
unabated since service.  The Court has held that these are 
observations that the Veteran is competent to make.  See Charles, 
supra; see also Barr v Nicholson, 21 Vet. App. 303 (2007).  
Moreover, because the current medical evidence of record is 
insufficient for the Board to make a decision on his claims, the 
Board finds that a VA examination is necessary in order to 
determine both whether the Veteran has a current bilateral 
hearing loss and/or tinnitus, and whether any such disorder(s) 
was either incurred in, or aggravated during service.  See 38 
C.F.R. § 3.159(c)(4) (2009); see also Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion or ordering a medical examination).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
audiological examination to determine the 
nature and etiology of any current hearing 
loss disabilities, including bilateral 
sensorineural hearing loss and tinnitus.  The 
complete claims folder must be provided to 
the examiner in conjunction with the 
examination and the examiner must 
specifically indicate that the claims folder 
has been reviewed.  The examiner should 
elicit from the Veteran a complete history of 
noise exposure, including noise exposure 
before, during and after military service, as 
well as a complete work history, including 
the possibility of occupational noise 
exposure.  The examiner must indicate that 
this history has been considered in 
formulating his or her opinion.  

(a)  The examiner should render an opinion as 
to whether it is at least as likely as not 
(i.e., whether there is at least a 50 percent 
probability) that any current hearing loss 
disorder diagnosed and/or tinnitus, began 
during service, or is related to some 
incident of the Veteran's service including 
his claimed history of noise exposure from 
incoming mortar rounds and military aircraft.  

(b)  The examiner should render an opinion as 
to whether it is at least as likely as not 
that the Veteran's bilateral high frequency 
hearing loss, diagnosed during his March 1969 
pre-induction examination, was aggravated 
(chronic worsening of underlying condition 
versus temporary flare-up of symptoms)beyond 
the course of its natural progression during 
service.  

In providing answers to the above questions, 
the examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less likely 
weighs against the claim.

Any and all opinions must be accompanied by a 
complete rationale.

2.  If the examiner finds that it is 
impossible to provide the requested opinions 
without resort to speculation, it should be 
so stated.  In that case, the examiner must 
specifically support this conclusion with a 
detailed medical explanation that takes into 
consideration all of the pertinent evidence 
of record (including the Veteran's self-
reported history), and addresses such matters 
as whether 
a.) there is inadequate factual information 
upon which to base an opinion (e.g., the lack 
of service treatment records); b.) the 
question falls outside of the limits of 
current medical knowledge or scientific 
development; c.) the condition manifested in 
an unusual way, such that its cause or origin 
is unknowable; or d.) there are other risk 
factors for developing the condition.  

3.  Thereafter, the issues on appeal should 
be readjudicated.  If any benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded the opportunity to respond thereto.  
The matter should then be returned to the 
Board, if in order, for further appellate 
process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


